Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.15/833408, filed on 12/6/17.

Claim Objections
Claims 2-9, 13-16, and 18-22 are objected to because of the following informalities:  Each of these dependent claims starts with “Regasification device” which should properly be “The regasification device”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fluid management and fluid control devices” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  A review of the specification and drawing found the corresponding structure of expansion turbines or control valves (per para. 0065).
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a supply system of a heat source fluid other than moist ambient air” in claim 9 and 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  A review of the specification and drawing found no specified corresponding structure, thus any structure that would act as a supply system of a heat source that will meet this limitation.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a system for evacuating or recirculating the heat source fluid” in claim 9 and 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  A review of the specification and drawing found no specified corresponding structure, thus any structure that would act as a system for evacuating or recirculating the heat source fluid a system for evacuating or recirculating the heat source fluid that will meet this limitation.

Claim Rejections - 35 USC § 112 from 112(f)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 and 22 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate defined structure to perform the claimed function of “a supply system of a heat source fluid other than moist ambient air”.  The specification does not demonstrate that applicant has made an invention that achieves the claimed function as claimed because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.  Specifically, the broad terms “a supply system of a heat source fluid other than moist ambient air”, are not defined nor specifically shown with sufficient structure in applicant’s claims or specification.  The lack of definition of the term “a supply system of a heat source fluid other than moist ambient air” within the specification and the specification does not provide adequate defined structure to perform the claimed functions in all possible claimed structures.  A review of the specification and drawing found no specific description or drawing of the claimed structure, and as no physical description of the element is provided and no detail is shown, described, or provided thus it is unclear what exactly is considered or would fall under the terms “a supply system of a heat source fluid other than moist ambient air”.
Claim 9 and 22 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate defined structure to perform the claimed function of “a system for evacuating or recirculating the heat source fluid a system for evacuating or recirculating the heat source fluid”.  The specification does not demonstrate that applicant has made an invention that achieves the claimed function as claimed because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.  Specifically, the broad terms “a system for evacuating or recirculating the heat source fluid a system for evacuating or recirculating the heat source fluid”, are not defined nor specifically shown with sufficient structure in applicant’s claims or specification.  The lack of definition of the term “a system for evacuating or recirculating the heat source fluid a system for evacuating or recirculating the heat source fluid” within the specification and the specification does not provide adequate defined structure to perform the claimed functions in all possible claimed structures.  A review of the specification and drawing found no specific description or drawing of the claimed structure, and as no physical description of the element is provided and no detail is shown, described, or provided thus it is unclear what exactly is considered or would fall under the terms “a system for evacuating or recirculating the heat source fluid a system for evacuating or recirculating the heat source fluid”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 9 and 22 include the limitations “a supply system of a heat source fluid other than moist ambient air” invokes 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function for all claimed structures and various claimed structures are indefinite and unclear. The specification is devoid of adequate structure description to perform the claimed function of all claimed possible structures. As would be recognized by those of ordinary skill in the art, there are many different ways to exchange heat. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which mechanical structures perform(s) the claimed function.  A review of the specification and drawing found no described or shown structure thus it is unclear what exactly is considered or would fall under the term “a supply system of a heat source fluid other than moist ambient air”.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 9 and 22 includes the limitations “a system for evacuating or recirculating the heat source fluid a system for evacuating or recirculating the heat source fluid” invokes 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function for all claimed structures and various claimed structures are indefinite and unclear. The specification is devoid of adequate structure description to perform the claimed function of all claimed possible structures. As would be recognized by those of ordinary skill in the art, there are many different ways to exchange heat. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which mechanical structures perform(s) the claimed function.  A review of the specification and drawing found no described or shown structure thus it is unclear what exactly is considered or would fall under the term “a system for evacuating or recirculating the heat source fluid a system for evacuating or recirculating the heat source fluid”.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
 Applicant may:

(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35

U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;

Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or

Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:

Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or

(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 12-22 are being rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite for the claim limitation “,crossed by” and “,and crossed by” as written in the claim are not clear on what is being crossed by the claimed tubes (one of the specific gases or the inside/outside the external hermetic container).  Based upon the specification and drawings the claim will be examined as reading “an inside of the external hermetic container crossed by” and “the inside of the external hermetic container crossed by” respectively.
The term “cool freshwater” and “cool dry air” in claim 1 are relative terms which renders the claim indefinite. The term “cool” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One skilled in the art would not be informed or know what temperature of freshwater or dry air would be considered “cool”.
The term “dry air” in claim 1 is a relative term which renders the claim indefinite. The term “dry” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One skilled in the art would not be informed or know what level of humidity is considered to be “dry” air.
The term “about 5oC” in claim 1 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One skilled in the art would not be informed or know what variation from the claimed temperature falls within the claim scope.
Claim 1 is rejected under 112(b) as being indefinite due the limitation of “in its interior LNG is heated and changes phase and the resulting regasified natural gas (NG) is heated up to a temperature greater than about 5°C”.  This language makes it impossible to determine if the claimed apparatus is being read on until it is applied to system which makes the claim indefinite as it makes it unclear when infringement occurs (when system is made or when system used) MPEP 2173.05 (p).  Specifically, it is unclear what specific structural limitation is included in this and  if the claim would not be violated by the same structure not heating up natural gas above 5C. 
The term “moist air” in claim 1 is a relative term which renders the claim indefinite. The term “moist” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One skilled in the art would not be informed or know what level of humidity is considered to be “moist” air.
The term “or other capillary structure” and “capillary condensation regime” in claim 1 are indefinite limitations.  One skilled in the art would not be informed or know what specific structure is being claimed or covered by this limitation or how such is determined (what level of capillary effect considered to read on the limitation or what structures fall under a “regime”).  Applicant may be attempting to claim all known and unknown (yet to be invented) structures with the scope of the limitation which if so would likely lead to different 112a/112b rejections.
Claim 2 recites the limitation " the intermediate fluid evaporation tube" in the last line, this appears to actually be “the at least one intermediate fluid evaporation tube” previously claimed.  There is insufficient antecedent basis for this limitation in the claim.
The term “high latent heat of evaporation” in claim 3 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One skilled in the art would not be informed or know what level of latent heat of evaporation is considered high.
The term “high capillary properties” in claim 3 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One skilled in the art would not be informed or know what level of capillary properties is considered high.
The term “a fluid with high latent heat of evaporation and high capillary properties of the type exhibited by water (H2O) and aqueous solutions” in claim 3 is indefinite as it is not clear what meets this limitation.  It is unclear what other than latent heat of evaporation is considered a “capillary property” or how close to water those properties must be to read on the limitation.
The term “or other capillary structure” and “capillary condensation regime” in claim 4 are indefinite limitations.  One skilled in the art would not be informed or know what specific structure is being claimed or covered by this limitation or how such is determined (what level of capillary effect considered to read on the limitation or what structures fall under a “regime”).  Applicant may be attempting to claim all known and unknown (yet to be invented) structures with the scope of the limitation which if so would likely lead to different 112a/112b rejections.
The term “or another capillary structure” in claim 5 is indefinite limitations.  One skilled in the art would not be informed or know what specific structure is being claimed or covered by this limitation or how such is determined (what level of capillary effect considered to read on the limitation or what structures fall under the limitation).  Applicant may be attempting to claim all known and unknown (yet to be invented) structures with the scope of the limitation which if so would likely lead to different 112a/112b rejections.
The term “high-flow capillary evaporation” in claim 5 is a relative term which renders the claim indefinite. The term “high-flow” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One skilled in the art would not be informed or know what level of flow is considered high.
The term “high-flow evaporation” in claim 6 is a relative term which renders the claim indefinite. The term “high-flow” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One skilled in the art would not be informed or know what level of flow is considered high.
The term “adapted to the thermal needs of each temperature range” in claim 7 is a relative limitation which renders the claim indefinite. The term “adapted to the thermal needs” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One skilled in the art would not be informed or know what is considered to be “adapted”.  It is not clear what modification or change meets the limitation of “adapted” in this claim. 
The term “adapted to the thermal needs of each temperature range” in claim 7 is a relative limitation which renders the claim indefinite. The term “ the thermal needs” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One skilled in the art would not be informed or know what is considered to fall under or meet “thermal needs”. 
Claim 7 is also indefinite for not being clear in how it relates to claim 1 from which it depends.  There is no connection in the claim between the external hermetic container and the modules in the claim.  As such it one skilled in the art is not appraised of how the elements are to be related.  Based upon the specification and figures the claim will be treated as including “each module including at least one external hermetic container”.
The term “moist air” in claim 8 is a relative term which renders the claim indefinite. The term “moist” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One skilled in the art would not be informed or know what level of humidity is considered to be “moist” air.
Claim 12 is indefinite for the claim limitation “,crossed by” and “,and crossed by” as written in the claim are not clear on what is being crossed by the claimed tubes (one of the specific gases or the inside/outside the external hermetic container).  Based upon the specification and drawings the claim will be examined as reading “an inside of the external hermetic container crossed by” and “the inside of the external hermetic container crossed by” respectively.
The term “cool freshwater” and “cool dry air” in claim 12 are relative terms which renders the claim indefinite. The term “cool” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One skilled in the art would not be informed or know what temperature of freshwater or dry air would be considered “cool”.
The term “dry air” in claim 12 is a relative term which renders the claim indefinite. The term “dry” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One skilled in the art would not be informed or know what level of humidity is considered to be “dry” air.
The term “about 5oC” in claim 12 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One skilled in the art would not be informed or know what variation from the claimed temperature falls within the claim scope.
Claim 12 is rejected under 112(b) as being indefinite due the limitation of “in its interior cryogenic fluid is heated and changes phase and the resulting regasified cryogenic fluid is heated up to a temperature greater than about 5°C”.  This language makes it impossible to determine if the claimed apparatus is being read on until it is applied to system which makes the claim indefinite as it makes it unclear when infringement occurs (when system is made or when system used) MPEP 2173.05 (p).  Specifically, it is unclear what specific structural limitation is included in this and  if the claim would not be violated by the same structure not heating up cryogenic fluid above 5C. 
The term “moist air” in claim 12 is a relative term which renders the claim indefinite. The term “moist” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One skilled in the art would not be informed or know what level of humidity is considered to be “moist” air.
The term “or other capillary structure” and “capillary condensation regime” in claim 12 are indefinite limitations.  One skilled in the art would not be informed or know what specific structure is being claimed or covered by this limitation or how such is determined (what level of capillary effect considered to read on the limitation or what structures fall under a “regime”).  Applicant may be attempting to claim all known and unknown (yet to be invented) structures with the scope of the limitation which if so would likely lead to different 112a/112b rejections.
Claim 13 recites the limitation " the intermediate fluid evaporation tube" in the last line, this appears to actually be “the at least one intermediate fluid evaporation tube” previously claimed.  There is insufficient antecedent basis for this limitation in the claim.
The term “or other capillary structure” and “capillary condensation regime” in claim 14 are indefinite limitations.  One skilled in the art would not be informed or know what specific structure is being claimed or covered by this limitation or how such is determined (what level of capillary effect considered to read on the limitation or what structures fall under a “regime”).  Applicant may be attempting to claim all known and unknown (yet to be invented) structures with the scope of the limitation which if so would likely lead to different 112a/112b rejections.
The term “or another capillary structure” in claim 15 is indefinite limitations.  One skilled in the art would not be informed or know what specific structure is being claimed or covered by this limitation or how such is determined (what level of capillary effect considered to read on the limitation or what structures fall under the limitation).  Applicant may be attempting to claim all known and unknown (yet to be invented) structures with the scope of the limitation which if so would likely lead to different 112a/112b rejections.
The term “high-flow capillary evaporation” in claim 15 is a relative term which renders the claim indefinite. The term “high-flow” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One skilled in the art would not be informed or know what level of flow is considered high.
The term “high-flow evaporation” in claim 16 is a relative term which renders the claim indefinite. The term “high-flow” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One skilled in the art would not be informed or know what level of flow is considered high.
Claim 17 is indefinite for the claim limitation “,crossed by” and “,and crossed by” as written in the claim are not clear on what is being crossed by the claimed tubes (one of the specific gases or the inside/outside the external hermetic container).  Based upon the specification and drawings the claim will be examined as reading “an inside of the external hermetic container crossed by” and “the inside of the external hermetic container crossed by” respectively.
The term “cool liquid” and “cool dry air” in claim 17 are relative terms which renders the claim indefinite. The term “cool” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One skilled in the art would not be informed or know what temperature of freshwater or dry air would be considered “cool”.
The term “dry air” in claim 17 is a relative term which renders the claim indefinite. The term “dry” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One skilled in the art would not be informed or know what level of humidity is considered to be “dry” air.
The term “about 5oC” in claim 17 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One skilled in the art would not be informed or know what variation from the claimed temperature falls within the claim scope.
Claim 17 is rejected under 112(b) as being indefinite due the limitation of “in its interior cryogenic fluid is heated and changes phase and the resulting regasified cryogenic fluid is heated up to a temperature greater than about 5°C”.  This language makes it impossible to determine if the claimed apparatus is being read on until it is applied to system which makes the claim indefinite as it makes it unclear when infringement occurs (when system is made or when system used) MPEP 2173.05 (p).  Specifically, it is unclear what specific structural limitation is included in this and  if the claim would not be violated by the same structure not heating up cryogenic fluid above 5C. 
The term “moist air” in claim 17 is a relative term which renders the claim indefinite. The term “moist” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One skilled in the art would not be informed or know what level of humidity is considered to be “moist” air.
The term “or other capillary structure” and “capillary condensation regime” in claim 17 are indefinite limitations.  One skilled in the art would not be informed or know what specific structure is being claimed or covered by this limitation or how such is determined (what level of capillary effect considered to read on the limitation or what structures fall under a “regime”).  Applicant may be attempting to claim all known and unknown (yet to be invented) structures with the scope of the limitation which if so would likely lead to different 112a/112b rejections.
Claim 18 recites the limitation " the intermediate fluid evaporation tube" in the last line, this appears to actually be “the at least one intermediate fluid evaporation tube” previously claimed.  There is insufficient antecedent basis for this limitation in the claim.
The term “or other capillary structure” and “capillary condensation regime” in claim 19 are indefinite limitations.  One skilled in the art would not be informed or know what specific structure is being claimed or covered by this limitation or how such is determined (what level of capillary effect considered to read on the limitation or what structures fall under a “regime”).  Applicant may be attempting to claim all known and unknown (yet to be invented) structures with the scope of the limitation which if so would likely lead to different 112a/112b rejections.
The term “or another capillary structure” in claim 20 is indefinite limitations.  One skilled in the art would not be informed or know what specific structure is being claimed or covered by this limitation or how such is determined (what level of capillary effect considered to read on the limitation or what structures fall under the limitation).  Applicant may be attempting to claim all known and unknown (yet to be invented) structures with the scope of the limitation which if so would likely lead to different 112a/112b rejections.
The term “high-flow capillary evaporation” in claim 20 is a relative term which renders the claim indefinite. The term “high-flow” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One skilled in the art would not be informed or know what level of flow is considered high.
The term “high-flow evaporation” in claim 21 is a relative term which renders the claim indefinite. The term “high-flow” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One skilled in the art would not be informed or know what level of flow is considered high.
Claims 2-9, 13-16, and 18-22 are rejected due to dependence from one or more of the above rejected claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim effectively removes the previously claimed moist ambient air thus it does not incorporate by reference all the limitations of the claim to which it refers.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Prior Art
Examiner found no prior art that taught or made obvious the claimed inventions.  Examiner notes that due to the large volume of 112 rejections such finding will need to be evaluated based upon any amendments to the claims to overcome the 112 rejections.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Franklin et al. (U.S. Patent 4,422,501), Gernert et al. (U.S. Patent 4,807,697), Hanganu et al. (U.S. Patent 10,203,161) teach tubes with drain arteries and/or capillary structures.  Ooka (U.S. Patent 4,224,802), Casey (U.S. Patent 4,582,121), Iwasaki et al. (U.S. patent 6,367,429), Yamamoto (U.S. Patent 6,367,265), Coyle (U.S. Patent 8,973,398), Egashira et al. (U.S. PGPub 2016/0146403), Casey (U.S. Patent 4,582,121) teach indirect vaporizers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763